                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     USA,                                               Case No. 17-cr-00104-SI-1
                                   5                     Plaintiff,
                                                                                            ORDER TO SERVE EX PARTE
                                   6              v.                                        MOTION FOR LIMITED PRIVILEGE
                                                                                            WAIVER
                                   7     BROWN,
                                                                                            Re: Dkt. No. 76
                                   8                     Defendant.

                                   9

                                  10            On March 25, 2019, the government filed an ex parte motion seeking a limited waiver of the

                                  11   defendant’s attorney-client privilege (Dkt. No. 76) for purposes of opposing defendant’s Motion to

                                  12   Vacate Conviction, Set Aside, or Correct a Sentence By A Person in Federal Custody (Dkt. No. 68).
Northern District of California
 United States District Court




                                  13   The government served its ex parte motion on defendant (Dkt. No. 77) but has not served it on the

                                  14   Office of the Federal Public Defender’s Office for the Northern District of California or on

                                  15   defendant’s former attorney, Ellen Leonida.

                                  16            The Court hereby orders the government to serve both the Federal Public Defender’s Office

                                  17   for the Northern District of California as well as Ms. Leonida by this Friday March 29, 2019. Should

                                  18   either the Federal Public Defender’s Office or Ms. Leonida wish to respond to the ex parte motion,

                                  19   they may do so on or before April 5, 2019.

                                  20            The government’s current deadline to file its opposition to defendant’s motion to vacate is

                                  21   April 17, 2019. That date is hereby moved to April 26, 2019 in light of the new deadlines provided

                                  22   above.

                                  23

                                  24            IT IS SO ORDERED.

                                  25   Dated: March 28, 2019

                                  26                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  27                                                    United States District Judge
                                  28
